NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 SANDRA SUTTON,
                    Petitioner,
                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.
              __________________________

                      2010-3147
              __________________________

   Appeal from the Merit Systems Protection Board No.
CH-844E090813-I-1.
            ______________________________

              Decided: January 13, 2011
            ______________________________

   SANDRA SUTTON, of Downers Grove, Illinois, pro se.

     SARA B. REARDEN, Attorney, Office of General Coun-
sel, Merit Systems Protection Board, of Washington, DC,
for respondent. With her on the brief were JAMES M.
EISENMANN, General Counsel, and KEISHA DAWN BELL,
Deputy General Counsel. Of counsel was CHRISTOPHER L.
KRAFCHEK, Trial Attorney, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, of Washington, DC,
SUTTON   v. MSPB                                          2


                   __________________________

Before NEWMAN, FRIEDMAN, and LOURIE, Circuit Judges.
PER CURIAM.
    This pro se appellant challenges the Merit Systems
Protection Board (“Board”)’s dismissal of her petition for
review of the initial decision of the Board’s administrative
judge because she had not shown good cause for her
untimely filing. We affirm.
                               I
    Following the appellant Sandra Sutton’s removal by
the United States Postal Service, she sought disability
retirement based on her medical conditions. The Office of
Personnel Management (“OPM”) denied her retirement
application because she had not shown that she was
disabled. She challenged that ruling before the Board.
     In her initial decision dated November 17, 2009, the
Board’s administrative judge upheld OPM’s decision,
ruling that Sutton had not shown that she was disabled.
That decision stated that unless a petition for Board
review was filed by “December 22, 2009,” it would become
the Board’s final decision. Sutton filed a petition for
review on January 22, 2010, a month after the deadline
for such filing, under 5 C.F.R. § 1201.114(d).
     The Board notified Sutton that the petition for review
“appear[ed] to be untimely,” but that she could submit a
motion “to waive the time limit for good cause.” Sutton
filed such a motion, stating that she did not receive the
initial decision until December 1, 2009, and asking that
the deadline be waived because during this time period
she was (1) homeless, (2) ill, and (3) moving.
   The Board dismissed the petition for review as un-
timely, finding that Sutton did not demonstrate good
3                                             SUTTON   v. MSPB


cause for waiver of the deadline. Sutton v. Office of Pers.
Mgmt., 113 M.S.P.R. 576, 577 (2010). The Board stated
that even if Sutton had not received the initial decision
until December 1, the petition still was untimely because
it was not filed within 30 days of its receipt. Id. at 579.
The Board rejected the grounds upon which Sutton sought
to excuse her late filing (discussed in Part II, below) as
insufficient to establish “good cause” for her default.
                              II
    A petition for review of an initial Board decision
“must be filed within 35 days after the date of issuance of
the initial decision” or if “the initial decision was received
more than 5 days after the date of issuance, within 30
days after the date the petitioner received the initial
decision.” 5 C.F.R. § 1201.114(d). The Board may waive
the deadline for “good cause” demonstrated by “a specific
and detailed description of the circumstances causing the
late filing, accompanied by supporting documentation or
other evidence.” § 1201.114(f).
   Sutton here repeats the three grounds on which she
unsuccessfully contended before the Board that she had
shown “good cause” for her untimely filing.
     First, Sutton contends that illness prevented her from
filing on time. As the Board told Sutton in its notice that
she could show “good cause” for her untimeliness, if
illness was a cause she was required to demonstrate “how
the illness prevented [her] from timely filing [her] . . .
petition for review.” The Board justifiably concluded that
Sutton had not satisfied that requirement. As the Board
noted, although Sutton submitted “voluminous medical
records,” most were not pertinent to the time period for
seeking review of the initial decision. Those that related
to the relevant period, however, did not demonstrate “how
SUTTON   v. MSPB                                        4


these conditions prevented her from timely filing her
petition for review.” Id. at 581.
    Second, Sutton contends that her homelessness pre-
vented her from timely filing her petition for review. The
Board concluded that Sutton did not present evidence she
was homeless during the relevant time period. Indeed,
Sutton’s other statements during the litigation are incon-
sistent with this claim. Sutton previously stated that she
was “no longer homeless” in October 2009 and had moved
into an apartment as of “September 29, 2009.” In her
reply brief, Sutton states that she was no longer homeless
as of October 1, 2009.
     Finally, Sutton contends that her move into her new
apartment constituted “good cause” for waiving the dead-
line. But, as the Board stated, the “fact of moving during
the relevant time period is inadequate to show good cause
for [] delay where [Sutton] was informed of the deadline.”
Sutton, 113 M.S.P.R. at 580.
    “We have often stated that whether the regulatory
time limit for an appeal should be waived based upon a
showing of good cause is a matter committed to the
Board’s discretion and this court will not substitute its
own judgment for that of the Board.” Mendoza v. Merit
Sys. Prot. Bd., 966 F.2d 650, 653 (Fed. Cir. 1992) (en
banc). Here the Board clearly and convincingly explained
why Sutton’s justifications for her untimely filing were
inadequate to constitute “good cause” for delay. The
Board did not abuse its discretion or otherwise commit
legal error in so concluding.
   An additional point, of which Sutton as a pro se liti-
gant may not be aware, is worth mentioning.
    Even if Sutton had prevailed in her contention that
she had established “good cause” for her untimely filing,
5                                           SUTTON   v. MSPB


that would not mean that she had established her enti-
tlement to a disability retirement (which she argues in
her informal brief). It would mean only that the Board
should not have dismissed as untimely her petition for
review of the initial decision. The Board then would have
had to decide whether to grant her petition for review, a
determination that lies largely within the Board’s discre-
tion. If the Board granted the petition, it then would have
had to decide whether OPM erred in denying her disabil-
ity retirement. In other words, she still would have had a
long road ahead of her even if she had prevailed in her
primary contention.
                       CONCLUSION
    The Board’s decision dismissing the petition for re-
view as untimely filed is
                      AFFIRMED.